      Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 1 of 19



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

ANTHONY PHILLIPS,

     Plaintiff,

                  v.
                                            Civil No. 20-1635 (FAB)
WILLIS RE INC.,

     Defendant.

                           OPINION AND ORDER

BESOSA, District Judge.

     Before the Court is plaintiff Anthony Phillips (“Phillips”)’s

motion for preliminary injunction.           (Docket No. 2.)      For the

reasons set forth below, Phillips’ motion is DENIED.

I.   Background

     This litigation constitutes an attempt to circumvent a non-

solicitation   clause.     Phillips    is    a   reinsurance   broker   and

consultant.    (Docket No. 1 at p. 2.)        For the past 25 years, he

performed risk assessment and investment services on behalf of

defendant Willis Re, Inc. (“Willis Re”), a reinsurance brokerage

firm (hereinafter, “firm”).     Id.

     In 2008, the parties entered into the Restated Employment

Agreement (hereinafter, “2008 agreement”).         (Docket No. 2, Ex. 2.)

This contract contains an “Employee Loyalty, Non-competition and

Non-solicitation” clause.       Id.    For “valuable consideration,”

Phillips agreed that:
       Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 2 of 19
Civil No. 20-1635 (FAB)                                                  2


     for a period of two years following termination of [his]
     employment with [Willis Re], [Phillips] shall not . . .
     directly or indirectly solicit, accept, or perform,
     other than on [Willis Re’s] behalf, treaty reinsurance
     brokerage business, facultative reinsurance brokerage
     business, claims administration business or other
     business performed by [Willis Re] from or with respect
     to (i) clients of [Willis Re] with whom [Phillips] had
     business contact or provided services to, either alone
     or with others, while employed by either [Willis Re] or
     any affiliate of [Willis Re] and, further provided, such
     clients were clients of [Willis Re] either on the date
     of termination of [Phillips] employment with [Willis Re]
     or within twelve (12) months prior to such termination
     (the “Restricted Clients”) and (ii) active prospective
     clients of [Willis Re] with whom [Phillips] had business
     contacts regarding the business of [Willis Re] within
     six (6) months prior to termination of [Phillips’]
     employment    with   [Willis   Re]    (the   “Restricted
     Prospects”).

Id. at p. 3 (emphasis added).          The “law of the state in which

[Phillips] is assigned a regular office by [Willis Re]” governs

the 2008 agreement.     Id. at p. 4.

     On November 11, 2020, Phillips resigned from Willis Re to

pursue “a position with Guy Carpenter and Company, LLC,” a rival

reinsurance firm.     (Docket No. 1 at p. 6.)       Phillips anticipates

that Willis Re clients will continue to “need and request his

expertise in ongoing matters.”       Id. at p. 6.

     The day after resigning from Willis Re, Phillips commenced

this action.    (Docket No. 1.)     He requests that the Court issue a

declaratory judgment to invalidate the 2008 agreement.           Id. at p.

8.   Phillips also moved for a temporary restraining order (“TRO”)

and preliminary injunction to preclude Willis Re from enforcing
        Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 3 of 19
Civil No. 20-1635 (FAB)                                                   3


the non-solicitation clause.          (Docket No. 2.)    The Court denied

Phillips’ request for a TRO, but reserved judgment regarding the

preliminary injunction.       Phillips v. Willis Re Inc., Case No. 20-

1635, 2020 U.S. Dist. LEXIS 217027 (D.P.R. Nov. 18. 2020) (Besosa,

J.).        Willis Re responded to the preliminary injunction motion,

and Phillips replied.      (Docket Nos. 12 & 23.)

       He asserts that the two-year non-solicitation provision is

invalid for two reasons.           First, Philips maintains that Puerto

Rico law is applicable because “he resides and is domiciled” in

this jurisdiction.       (Docket No. 2 at p. 7.)        The two-year non-

solicitation provision is subject to stricter scrutiny pursuant to

Puerto Rico jurisprudence. Second, Phillips argues that the choice

of law provision is irrelevant because Florida law is inconsistent

with Puerto Rico public policy.         Both arguments are unavailing.

II.    Legal Standard

       To    determine   whether    preliminary   injunctive     relief   is

warranted, the Court considers: (1) the likelihood that the movant

will succeed on the merits; (2) the potential for irreparable harm

if the injunction is denied; (3) the balance of relevant equities

(i.e., the hardship that will befall Willis Re if the TRO issues

contrasted with the hardship that will befall Phillips if the TRO

does not issue); and (4) the effect of the Court’s ruling on the

public interest.      Planned Parenthood League v. Bellotti, 641 F.2d

1006, 1009 (1st Cir. 1992).
         Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 4 of 19
Civil No. 20-1635 (FAB)                                                        4


       The First Circuit Court of Appeals has “made it luminously

clear that likelihood of success is the ‘sine quo non’ of the

preliminary injunction inquiry.”            Akebia Therapeutics, Inc. v.

Azar, 976 F.3d 86 (1st Cir. 2020). If Phillips “cannot demonstrate

that he is likely to succeed in his quest, the remaining factors

become matters of idle curiosity.”          Shurtleff v. City of Bos., 986

F.3d 78, 86 (1st Cir. 2021) (citation and quotation omitted).

Injunctive relief is “a matter for the discretion of the district

court    and   is    reversible,    of   course,   only    for   an   abuse   of

discretion.”        Bellotti, 641 F.2d at 1009.

III. Discussion

       Resolution of the preliminary injunction motion is contingent

on the choice-of-law provision in the 2008 agreement.                 Phillips

argues that Puerto Rico law controls the Court’s analysis. (Docket

No. 2.)      Willis Re maintains, however, that the non-solicitation

clause is governed by Florida law.          (Docket No. 12.)      Enforcement

of the non-solicitation provision is uncertain pursuant to the

former, but not the latter.

        A. Puerto Rico and Florida Set Forth Divergent Standards for
           the Duration of Restrictive Covenants

          In Arthur Young & Co. v. Vega, the Puerto Rico Supreme

Court addressed a noncompetition covenant similar to the non-

solicitation provision in the 2008 agreement.                136 D.P.R. 157,

1994    PR   Sup.    LEXIS   268   (1994)   (official     translation).       An
       Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 5 of 19
Civil No. 20-1635 (FAB)                                                      5


employment contract prevented an accountant from soliciting his

employer’s clients “for a period of two years after” termination.

Id. 1 The accountant resigned, immediately “opened his own office,”

and solicited his former firm’s clients.           Id.   Pursuant to Puerto

Rico law, “noncompetition agreements, as a general rule, are

valid.” Id. 2     The Vega court held, however, that the two-year

timeframe of the restrictive covenant was “excessive,” “needlessly

harmed [the accountant’s] right to employment,” and contravened

public policy.      Id.    Because these defects permeated the non-

competition clause, the Puerto Rico Supreme Court declared the

provision null and void in toto.         Id.   Consequently, the two-year

non-solicitation provision in this case is subject to invalidation

pursuant to the holding in Vega.

         In contrast to Puerto Rico jurisprudence, Florida courts

have upheld two-year non-solicitation agreements pursuant to the

law of that jurisdiction. See Imraan v. First Coast Cardiovascular



1 “The official translations of many Puerto Rico Supreme Court cases cited . .

. do not contain internal page numbers. Accordingly, we cannot include pin-
point citation reference for those cases.” Citibank Global Markets, Inc. v.
Rodríguez-Santana, 573 F.3d 17 (1st Cir. 2009).

2 The Vega court referred to the restrictive covenant as a “noncompetition
clause.”     136 D.P.R. 157. This Court employs the term “non-solicitation,”
however, because “competition” represents a broader range of activity.      For
instance, the non-solicitation clause permits Guy Carpenter to hire Phillips:
Phillips may not, however, perform brokerage services for “Restrict Clients.”
(Docket No. 2, Ex. 2.); See, e.g., Corp. Techs., Inc. v. Harnett, 943 F. Supp.
2d 233, 239 (D. Mass. 2013) (“A non-competition agreement would prevent Harnett
from working from a company competing with CTI, including OnX.        The Non-
Solicitation Agreement at issue prevents Harnett from doing business with
certain specific clients, but allows OnX to employ him as a salesman
otherwise.”).
      Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 6 of 19
Civil No. 20-1635 (FAB)                                                           6


Inst., P.A., 252 So. 3d 287, 292 (Fla. Dist. Ct. App. 2018)

(affirming the issuance of a TRO to enforce a two-year non-

solicitation provision); Modern Enter. Solutions v. Deangelis,

Case No. 14-7300, 2016 Fla. Cir. LEXIS 10057 at *2 (Fla. Cir. Ct.

July 15, 2016) (“Plaintiff is entitled to a two year injunction

prohibiting     [its   former   employee]      from   soliciting      Restricted

Customers . . . pursuant to the terms of the Agreement and

applicable Florida law.”).          Moreover, Florida law specifically

provides that     “a   court    shall   presume    reasonable    in     time    any

restraint   6    months   or    less    in   duration    and    shall    presume

unreasonable any restraint more than 2 years in duration.”                     Fla.

Stat. Ann. tit. 33, § 542.335(d)(1).              Accordingly, the two-year

non-solicitation provision adopted by Willis Re and Phillips is

presumptively valid pursuant to Florida law.

     B. The Non-Solicitation Clause is Subject to Florida Law

       Phillips’ motion for injunctive relief is doomed because

success on the merits is doubtful.           The choice-of-law provision in

the 2008 agreement is determined by the jurisdiction “in which

[Phillips] is assigned a regular office.”               (Docket No. 2, Ex. 2

at p. 4) (emphasis added).        The sole inquiry for purposes of the

choice of law provision is whether Willis Re assigned Phillips to

the Miami office.      A bedrock principle of contract interpretation

dictates that, if the terms are “clear and unambiguous, they must

be given their plain, ordinary and popular meaning.”              John Hancock
       Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 7 of 19
Civil No. 20-1635 (FAB)                                                     7


Life Ins., Co. v. Abbott Labs., 863 F.3d 23, 37 (1st Cir. 2017)

(citation and quotation omitted). The 2008 agreement endows Willis

Re with the discretion to assign Phillips an office. Consequently,

Willis Re possesses the authority to determine the choice of law.

Both   parties     are   sophisticated      and   well-acquainted         with

reinsurance industry standards.          They bargained and exchanged

valuable consideration for this arrangement.         (Docket No. 12, Ex.

2 at p. 2.)      The 2008 agreement has “legal force between the

contracting parties, and must be fulfilled in accordance with their

stipulations.”    Laws P.R. Ann. tit. 31, § 2994.         That the choice

of law is no longer advantageous to Phillips is no reason to

disregard the clear contractual language.

          Phillips purports that his “regular office location was in

Puerto Rico.”      (Docket No. 23 at p. 3.)          This allegation is

incorrect.    Willis Re does not have an office in Puerto Rico.           The

Florida office is, however, located at 1450 Brickell Avenue in

Miami: The same office that Phillips “established” for Willis Re

in 1994.    (Docket No. 12, Ex. 2 at p. 2; Docket No. 2, Ex. 1 at p.

1.) According to Willis Re, “every [employee], including Phillips,

is assigned a single office location.”            Id. at p. 7.          During

Phillips’ tenure at Willis Re, the firm assigned him to the Miami

office.    Id.   Despite his recent relocation to Puerto Rico, the

signature block in his e-mail correspondence contains the address

for the Willis Re office in Miami.            Id. at p. 8.       Phillips’
       Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 8 of 19
Civil No. 20-1635 (FAB)                                                          8


information       on   LinkedIn,     a   professional      networking     platform,

states that he resides and works in Miami.                 Id. at p. 9.

        Ultimately, the minutiae of Phillips’s activities in Puerto

Rico constitute extrinsic evidence that only serves to obscure the

relevant inquiry.        The 2008 agreement is unambiguous.             The law of

the jurisdiction where Willis Re assigned Phillips a “regular

office” is dispositive.            (Docket No. 2, Ex. 2 at p. 4.)           Willis

Re assigned Phillips to the Miami office: thus, Florida law is

applicable.       The two-year duration of the non-solicitation clause

is   consistent        with   Florida     law    and   appurtenant      precedent.

Consequently, Phillips has failed to demonstrate a likelihood of

success on the merits.          This failure is fatal to the preliminary

injunction motion.            See Akebia Therapeutics, 976 F.3d at 100

(holding that because the movant “failed to carry its burden of

showing that it is likely to succeed on the merits of its claims,

we   need   not    address     the   other      elements    of   the   preliminary

injunction framework”) (citation omitted).

        Phillips conflates the concept of an “assigned office” with

his physical presence.          He attempts to invoke Puerto Rico law by

claiming that: (1) he rented an apartment in San Juan, Puerto Rico

from January, 2019 to May, 2019, (2) on May 19, 2019, he purchased

a residential property in Old San Juan, Puerto Rico, (3)                  Phillips

traveled extensively while the Old San Juan property underwent

renovations, living in various hotel rooms, (4) Phillips’ wife
        Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 9 of 19
Civil No. 20-1635 (FAB)                                                       9


remained in Florida, (5) the Commonwealth of Puerto Rico granted

Phillips an Act 22 tax exemption on March 10, 2019, (6) Phillips

serves as the British Honorary Counsel for Puerto Rico and the

Virgin Islands, (7) “Willis Re leadership were fully aware of [his]

move to Puerto Rico,” (8) Phillips instructed a Willis Re payroll

specialist    to    withhold    Puerto    Rico    taxes,   but   “ultimately”

withdrew this request, (9) Phillips paid an estimated tax of

$205,000 to the Puerto Rico Treasury Department on July 15, 2020,

(10) Phillips’ largest clients are based in Puerto Rico, and (11)

Phillips has visited Puerto Rico since the 1980s.            (Docket No. 23,

Ex. 1.)

       The location of Philips’ residence need not correspond to the

location of his office.          Generally, “the type of agreement that

can be reached by contracting parties is only limited by [their]

imagination and their will to contract.”             Vega, 136 D.P.R. 157.

Had Willis Re and Phillips intended to tether the choice of law

provision to the location of the latter’s residence, they would

have done so.

       C. The Conflict of Law

          Choice of law provisions are valid in Puerto Rico, subject

to a number of exceptions not relevant to this action.                Shelly v.

Trafalgar House Pub. Co., 918 F. Supp. 515, 521 (D.P.R. 1996)

(Domínguez, J.) (citation omitted).             Phillips contends, however,

that   “Puerto     Rico   law   must   apply”    irrespective    of   the   2008
     Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 10 of 19
Civil No. 20-1635 (FAB)                                                 10


agreement because Florida law conflicts with the “fundamental

considerations of public order [in this jurisdiction].”             Docket

No. 2 at p. 8; citing Walborg Corp. v. Superior Court, 104 D.P.R.

184 (1975), 1975 P.R. Supp. LEXIS 2250 (official translation),

reversed on other grounds World Films, Inc. v. Paramount Pictures

Corp., 125 D.P.R. 352 (1990), 1990 P.R. Supp. LEXIS 130 (official

translation).    The Court disagrees.

         Conflicts of law are subject to the principles of the forum

state.    Foisie v. Worcester Polytechnic Inst., 967 F.3d 27, 41

(1st Cir. 2020) (applying local law to resolve a conflict between

Massachusetts and Connecticut law).       Accordingly, the Court refers

to Puerto Rico law in determining whether to enforce the non-

solicitation     provision.     Phillips     shoulders   the   burden   of

demonstrating that Florida law is inapplicable.          American States

Ins. Co. v. Synod of the Russian Orthodox Church Outside of Russia,

335 F.3d 493, 496 n.3 (5th Cir. 2003).

         In Walborg Corp. v. Superior Court, the Puerto Rico Supreme

Court held that public policy considerations may, in certain

circumstances,     supersede   an    otherwise   valid   choice    of   law

provision.     104 D.P.R. 184.       José Vigo (“Vigo”) served as the

Puerto Rico distributor for a New York corporation.               Id.   The

employment agreement provided that “any controversy arising under

or in relation to this contract shall be settled . . . in accordance

with the law of New York.”          Id.   Subsequently, the corporation
     Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 11 of 19
Civil No. 20-1635 (FAB)                                                         11


terminated Vigo.         Id.     He commenced a civil action pursuant to

Puerto Rico Law 75, P.R. Laws Ann. tit 10, sections 278 et seq.

(“Law 75”).       This statute “protect[s] the interest of commercial

distributors working in Puerto Rico.”                  Gemco Latinoamericana,

Inc., v. Seiko Time Corp., 623 F. Supp. 912, 918 (D.P.R. 1985)

(Laffitte, J.); R.W. Int’l Corp. v. Welch Foods, 88 F.3d 49, 51

(1st Cir. 1996) (“The Puerto Rico Legislature enacted Law 75

believing     that     traditional      contract-law     principles      had   not

afforded local dealers adequate protection from arbitrary dealer-

contract    terminations         by     larger,     primarily    mainland-based

principals which normally enjoy a superior bargaining position.”).

Puerto Rico prohibits corporations from terminating distribution

contracts without just cause.            P.R. Laws Ann. tit. 10, § 278.         On

the contrary, New York adopted a more laissez faire approach to

contract law.        104 D.P.R. 184.      Accordingly, Puerto Rico favored

Vigo to the detriment of the corporation.

          The Walborg court invalidated the employment agreement,

holding    that    New    York    law    violated    “public    policy    clearly

considered fundamental to the Legislature of Puerto Rico.”                     104

D.P.R. 184.       This rationale rested in part on the Restatement

(Second) of Conflict of Laws (“Restatement”).                   Id.; see Pinson

Davies Grp., LLC v. Costonis, Case No. 10-1166, 2011 U.S. Dist.

LEXIS 168247 *9 (D.P.R. Oct. 14, 2011) (“In contract and tort

cases, Puerto Rico law follows the Restatement (Second) of Conflict
      Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 12 of 19
Civil No. 20-1635 (FAB)                                                      12


of Laws.”) (McGiverin, Mag. J.) (citing In re San Juan Dupont Plaza

Hotel Fire Litig., 745 F Supp. 79 (D.P.R. 1990) (Acosta, J.).               The

Restatement      states   that    the    designated   law    is   subject    to

nullification if the agreement:

      would be contrary to a fundamental policy of a state
      which has a materially greater interest than the chosen
      state in the determination of the particular issue and
      which, under the rule of § 188, would be the state of
      the applicable law in the absence of an effective choice
      of law by the parties.
Restatement § 187(2)(b) (emphasis added). 3            Walborg contains no

analysis comparing the relevant state interests, striking the

choice of law provision without considering the public policies of

New York.        104 D.P.R. 184 (noting only that New York had “no

legislation comparable to Act No. 75”).

         In Waithaka v. Amazon.com, Inc., the First Circuit Court

of Appeals addressed a conflict of law pursuant to the Restatement,

assessing the competing interests set forth by the Massachusetts

and Washington legislatures and judiciaries. 966 F.3d 10, 34-35

(1st Cir. 2020) (noting that the trial court “had little trouble

finding,    in    a   dispute    where   the   Commonwealth’s     fundamental

interest in avoiding class waivers was at stake, the Commonwealth



3
 Choice of law provisions are also invalid if “the chosen state has no
substantial relationship to the parties or the transaction and there is no other
reasonable basis for the parties’ choice.” Restatement § 187(2)(a). Florida
and the 2008 agreement are substantially related to each other. Consequently,
the sole recourse available to Phillips is the public policy standard set forth
in section 187(b)(2) of the Restatement.
        Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 13 of 19
Civil No. 20-1635 (FAB)                                                            13


had a ‘materially greater interest’ than [Washington].”)                         This

Court will follow suit.          To do otherwise would render Puerto Rico

policy supreme, restrain the freedom of contract, and denigrate

the interests held by other jurisdictions.

          1. The Public Policy Considerations in Puerto Rico and
             Florida

              To prevail, Phillips must establish that Puerto Rico

possesses a materially greater interest in eliminating the non-

solicitation     clause       than    Florida    has   in   upholding      the   2008

agreement.      See Emery v. Merrimack Valley Wood Prods., Ind., 701

F.2d 985, 989 n.4 (1st Cir. 1983) (“Massachusetts law, however,

will not be applied, if to do so would violate some fundamental

policy of New Hampshire, a state which has a materially greater

interest in the subject matter of the contract and the state whose

law   would    apply     if   not    for   the   contract’s       specification    of

Massachusetts law.”).          As a preliminary matter, the Court notes

that the parties signed the 2008 agreement more than a decade

before this litigation and Phillips’ alleged relocation to San

Juan.     Willis Re and Phillips executed the contract in Florida,

Phillips      reported    to    the    Miami     office     and    lived   in    that

jurisdiction.      The record is devoid of evidence suggesting the

that the 2008 agreement related in any way to Puerto Rico.                        The

Court is unaware, and Phillips does not cite, any precedent in
     Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 14 of 19
Civil No. 20-1635 (FAB)                                                      14


which the public policy of a state retroactively invalidated a

choice of law provision.

          Puerto Rico courts assess restrictive covenants in a

nuanced and fact-specific manner.       Reasonable restrictions satisfy

three requirements: they (1) “must be necessary to protect a

legitimate    interest   of   the   employer,”    (2)     “not   impose   undue

hardship on the employee,” and (3) “not be exceedingly injurious

to the public.”      Vega, 136 D.P.R. 157.             The geographic scope,

duration, client profile, and type of services subject to the

restrictive covenant “should also be considered.”                Id.   The Vega

court tailored its analysis to a discrete industry, emphasizing

the need to “understand the nature of the services offered by a

certified public accountant [“CPA”].”            Id.     After reviewing the

duties of a CPA and the firm’s interest in suppressing competition,

the Puerto Rico Supreme Court surmised that “it could take up to

one year [for Arthur Young] to regain the client’s trust.”                  Id.

In the Vega court’s estimation, the two-year restrictive covenant

“overprotect[ed]    Arthur    Young,   and,   thus,     needlessly     harm[ed]

Vega’s right to employment and the right of clients to freely

choose a professional whom they trust.”                Id.   The Puerto Rico

Supreme Court relied exclusively on the policy determinations of

the judiciary.     Id.   compare with Walborg, 104 D.P.R. 184 (citing

the statement of motives set forth by the Puerto Rico legislature

in Act 75).      The Vega court did not, however, set forth broad
      Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 15 of 19
Civil No. 20-1635 (FAB)                                                     15


policy pronouncements or a categorical ban on two-year restrictive

covenants.

            Florida      common     law   once     disfavored    restrictive

covenants.    Marx v. Clear Channel Broad, Inc., 887 So. 2d 405, 407

(Fla. Dist. Ct. App. 2004) (citing Love v. Miami Laundry Co., 118

Fla. 137, 160 (1934) (noting that “courts are reluctant to uphold

contracts whereby an individual restricts his right to earn a

living at his chosen calling”).           In response to this hostility,

the Florida legislature enacted section 542.335, authorizing the

enforcement of reasonable restrictive covenants.                Id. see Ch.

28048, Laws of Fla. (1953). In 1996, the Florida legislature

amended section 542.335, “substantially expanding and clarifying

the   noncompete   statute    governing     validity    and   enforcement    of

contracts in restraint of trade.”          Corp. Express Office Prods. v.

Phillips,    847   So.   2d   4-6   n.2   (2003)    (citing   Fla.   S.   Comm.

Judiciary, SB 282 (1996)).

            Modern public policy in Florida “favors enforcement of

reasonable covenants not to compete.”              Winmark Corp. v. Brenoby

Sports, Inc., 32 F. Supp. 3d 1206, 1224 (S.D. Fla. 2014) (citation

omitted).    Pursuant to section 542.335:

      A court shall construe a restrictive covenant in favor
      of providing reasonable protection to all legitimate
      business interests established by the person seeking
      enforcement.   A court shall not employ any rule of
      contract construction that requires the court to
      construe a restrictive covenant narrowly, against the
      restraint, or against the drafter of the contract.
        Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 16 of 19
Civil No. 20-1635 (FAB)                                                       16



Fla.    Law   Ann.    tit.    XXXIII,     §   542.335.   Legitimate   business

interests      include       “substantial      relationships   with   specific

prospective or existing customers, patients, or clients,” and

“goodwill associated with an ongoing business or professional

practice.”      Id.    Moreover, restrictive covenants “more than two

years    in   duration”      shall   be   “presum[ed]    unreasonable.”      Id.

(emphasis added). The Florida legislature prohibited courts from

refusing to enforce:

       an otherwise enforceable restrictive covenant on the
       ground that the contract violates public policy unless
       such public policy is articulated specifically by the
       court and the court finds that the specified public
       policy requirements substantially outweigh the need to
       protect legitimate business interests or interests
       established by the person seeking enforcement of the
       restraint.

Id.     Accordingly, Florida law conveys a fundamental interest “in

the protection and enforcement of contractual rights.”                    Family

Heritage Life Ins. Co. of American v. Combined Ins. Co. of America,

2021 Fla. App. LEXIS 4191 *10 (Dist. Ct. App. 2021) (citation

omitted).

              The Court is cognizant that the Puerto Rico judiciary

identified an interest against “excessive” restrictive covenants.

136 D.P.R. 157. This policy is not, however, a “materially greater

interest” than the policies espoused by the Florida legislature.

Restatement § 187(b); see Baxter Int’l, Inc. v. Morris, 976 F.2d

1189, 1196-97 (8th Cir. 1992) (affirming the application of a
      Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 17 of 19
Civil No. 20-1635 (FAB)                                                         17


choice of law provision because the “interest of California in

protecting Morris from the shackles of his noncompete covenant

with Baxter after he has left the state is no more compelling than

the interest of Illinois in protecting Baxter from competition

with Morris”); Aspect Software, Inc. v. Barnett, 787 F. Supp. 2d

118, 126-27 (D. Mass. 2011) (“California’s [interests] in pursuing

its   non-fundamental       policy   would     not     materially        outweigh

Massachusetts’ interest in ensuring that Massachusetts contracts

are enforced”).       The Florida legislature purposefully reversed the

judiciary’s reticence toward restrictive covenants, prioritizing

the   protection       of   legitimate    business      interests        and   the

enforcement of valid contracts.          The public policy considerations

set forth by the Puerto Rico Supreme Court in Vega do not outweigh

the statutory decrees of the Florida legislature.                 Consequently,

the choice of law provision in the 2008 agreement is legally sound

and applicable in this action.

             Phillips cites Vega for the proposition that the two-

year non-solicitation provision “needlessly restrains the right to

employment of a Puerto Rico resident and domiciliary.”                    (Docket

No. 2 at p. 5.)       He posits that the clause is “facially null and

void.”      Id.   This argument misconstrues Vega and fails to account

for   the    public    policy   interests    set     forth   by    the    Florida

legislature in section 543.335.           Two-year restrictive covenants

are not per se invalid pursuant to Puerto Rico jurisprudence.                  The
      Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 18 of 19
Civil No. 20-1635 (FAB)                                                   18


Vega court merely held these provisions must satisfy certain

requirements.      136 D.P.R. 157.

           Lastly, Phillips avers that Smarte Carte, Inc. v. Colón

is directly on point.”     (Docket No. 2 at p. 9) (citing 47 F. Supp.

2d 183 (D.P.R. 1999) (Laffitte, J.)). In Smarte Carte, the parties

designated “Minnesota law as the governing law of the contract.”

Id. at 186.     Because Minnesota law conflicted with Puerto Rico

public policy, the Smarte Carte court applied this jurisdiction’s

law despite the choice of law provision.            Id.    Smarte Carte is

distinguishable, however, because the 2008 agreement incorporates

Florida law.    Puerto Rico may have a materially greater interest

in preserving the right to compete vis-à-vis Minnesota, but not in

relation to Florida.

IV.   Conclusion

      For the reasons set forth above, the Court DENIES Phillips’

motion for a preliminary injunction.        (Docket No. 2)

      Because no other relief would be appropriate, the complaint

is DISMISSED with prejudice.       (Docket No. 1.)    Judgement shall be

entered   accordingly.      The   motions   to   dismiss   and   motion   for

expediated discovery are MOOT.       (Docket Nos. 9, 13 & 22.)
     Case 3:20-cv-01635-FAB Document 36 Filed 04/19/21 Page 19 of 19
Civil No. 20-1635 (FAB)                                                19


     In accordance with the judgement entered on April 19, 2021,

this case is now closed for administrative purposes.



     IT IS SO ORDERED.

     San Juan, Puerto Rico, April 19, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
